            Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 1 of 8



U.S. NEWS

Ex-New Orleans Saints Star Will Smith Was Shot Seven Times
in the Back




    Cardell Hayes, left, accused of killing former Saints player Will Smith, right.
New Orleans PD; Getty Images




April 13, 2016, 1:21 PM CDT / Updated April 13, 2016, 8:12 PM CDT

By Erik Ortiz

                                                                                      3
           Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 2 of 8

Coroner: Former NFL Player Will Smith Was Shot 7 Times in the Back




Former New Orleans Saints star Will Smith was intentionally gunned down by a "rageful" driver
who ignored his wife's pleas to leave the couple alone and then shot them over and over without
remorse, the family's lawyer said Wednesday.


The Orleans Parish coroner conﬁrmed Wednesday that Smith suﬀered eight gunshot wounds —
seven in the back and one in the lateral chest wall. Toxicolo y results aren't expected for six to
eight weeks.


Suspect Cardell Hayes "actually stood over Will Smith's dead body as his wife, who had crawled
away because she couldn't walk, was cowering and hiding," Peter Thomson, an attorney for the
Smith family, told reporters Wednesday as he recounted his version of the slaying in New
Orleans' Lower Garden District.


Smith's wife, Racquel, remained hospitalized Wednesday with non-life-threatening injuries.




Smith Family Attorney: Killer Showed 'No Remorse'
           Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 3 of 8




But Hayes' lawyer, John Fuller, ridiculed Thomson's remarks and refused to rule out that his
client was the victim of a cover-up.


"The rules of professional conduct prohibit lawyers from speaking ill of other lawyers, but there
are some things I heard that I question," Fuller said Wednesday evening, adding: "My client is
legally not guilty, and the ballistics in this case will be very important — especially in light of what
their lawyer said."


Asked whether he believed whether evidence in the case had been tampered with or covered up,
Fuller responded: "I'd rather keep my thoughts on that to myself. ... In terms of a cover-up, I'm
going to keep those thoughts to myself."


Fuller originally had said he would be withdrawing from the case because he was about to
become a judge. But in his remarks Wednesday, he said he was giving up the judgeship to stay on
Hayes' case.


Thomson's account of Saturday's shooting was the ﬁrst from the family's side after Fuller earlier
suggested that Hayes, 28, may have been trying to protect himself during a volatile situation
following an apparent hit-and-run with Smith, 34.




New video, details emerge surrounding shooting death of NFL star Will Smith
          Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 4 of 8




Thomson said the encounter began after the Smiths and two others left a restaurant in the
football star's Mercedes G63 SUV and pulled up behind Hayes' Hummer H2 at an intersection.

Related: Loaded Gun Found in Slain New Orleans Saints Player's Car: Police


The Hummer stopped suddenly, forcing Smith to hit the brakes. Thomson said the couple didn't
believe they struck the car and didn't see any damage.


Smith wasn't inebriated based on "evidence" Thomson said he had seen. He denied that the
couple was in a "hit-and-run" and said the worst that may have occurred at that point was a
"gentle bump."




    Cardell Hayes, left, accused of killing former Saints player Will Smith, right.
New Orleans PD; Getty Images




"Like you might bump into someone when you park," Thomson added.



Recommended

 U.S. NEWS
 Police arrest woman who tackled and falsely accused Black teen of stealing her phone
            Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 5 of 8

  U.S. NEWS
  Social media users hope Congress takes school shootings seriously after mob storms Capitol




Surveillance video taken from a nearby restaurant shows the moment Smith's SUV apparently
tapped the back of the Hummer, and then the Hummer pulled over.

Thomson said the Smiths felt uneasy about the incident and weren't sure why the larger vehicle
with tinted windows had stopped so suddenly — and even questioned whether it was on
purpose.

Smith decided not to pull over, prompting the Hummer to chase after the SUV.


Thomson said the driver of the Hummer "violently rammed the back of their car," causing the
rear windshield to shatter, the occupants' heads to whip back and Smith to slam into another car.

"Will checked ﬁrst to make sure everyone in the car was OK. They were afraid. They don't know
what's going on," Thomson said. "They see a large man coming at the Hummer."

That's when Smith decided to approach the two men in the Hummer.


Hayes "was enraged, and he is yelling and cursing, and he had his hands up shaking them and
making signals" Thomson said.




Saints Player Calls for end of 'Culture of Violence'
          Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 6 of 8




Racquel Smith, 33, and another person tried to defuse the situation and persuaded Will Smith to
return to the car.


Thomson said Racquel Smith begged for Hayes to "leave us alone," adding that she put her hands
up to him and said: "Go back to your car. We have children. This is not worth this."


As the couple headed back to their SUV, Thomson said, Hayes brandished a .45-caliber handgun.

He said the gunman shot Racquel Smith ﬁrst: once in the right leg, fracturing her femur, and
once in her left leg, with the bullet passing through her thigh.


Related: Video May Show Hit-and-Run Before Shooting Death of NFL Star

Then the gunman turned to her husband, who had his back toward him, and struck him eight
times, Thomson said. Smith reportedly died with his feet on the ground and his body inside his
car.

"My understanding is no bullets entered the front of Will," Thomson said. "The killer, we have
evidence, showed no remorse whatsoever."


He also addressed reports that Will Smith had a gun, saying he had a state license to carry a
concealed weapon. But he said a ﬁrearm — described by police as a fully loaded 9 mm handgun
— was stashed inside a compartment of the SUV and never taken out.

Hayes was arrested at the scene on suspicion of second-degree murder and remains held on $1
million bond. A second gun was found unused in his Hummer, police said.

Fuller, Hayes' attorney, seized on that report to raise questions about the investigation, saying
Wednesday night: "I just ﬁnd it odd that in a homicide ... that a gun supposedly isn't recovered
until days after the incident."

None of the occupants in the Smiths' car were identiﬁed. Former Saints teammate Pierre Thomas
suggested in an Instagram post Tuesday that he was at the scene when the Smiths were shot.
              Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 7 of 8
              Pierre Thomas
              @Pierre_Thomas

  The last few days has been a whirlwind and I am still trying to
  wrap my head around this whole…
  instagram.com/p/BEHOwYJsQ-P/
  3:05 PM · Apr 12, 2016

        539          345 people are Tweeting about this



"I witnessed a close friend, teammate and a man that I thought of as one of my big brothers in
the NFL shot to death OVER A [expletive] FENDER BENDER!!!!" Thomas wrote.


The occupant of Hayes' vehicle, Kevin O'Neal, said he believed Hayes saved their lives because
Smith had a gun and was the aggressor.


"In my mind, this is justiﬁable homicide," O'Neal's attorney, Tanzanike Ruﬃn, said Tuesday.

Smith, a former ﬁrst-round pick who played 10 seasons with the Saints as a linebacker and
defensive end, had made New Orleans his home and started a nonproﬁt foundation to help
women and youth.

A visitation for fans is planned for Friday, with a private funeral service Saturday.




          Alex Johnson contributed.






ABOUT                                                                            CA NOTICE


CONTACT                                                                          TERMS OF SERVICE


CAREERS                                                                          NBCNEWS.COM SITE MAP


COUPONS                                                                          ADVERTISE
          Case 2:17-cv-10721-JTM-JVM Document 327-5 Filed 01/12/21 Page 8 of 8

PRIVACY POLICY                                                       AD CHOICES


DO NOT SELL MY PERSONAL INFORMATION




© 2021 NBC UNIVERSAL


                                                                            
